Citation Nr: 0405234	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-13 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hydrocele.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 1944 to May 1946.

This appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

As was noted by the RO, the veteran's entrance examination in 
April 1944 revealed a moderate hydrocele, and that a 
separation record from May 1946 merely notifies the veteran 
of the need for further medical care for his right hydrocele, 
without indicating that this condition underwent any increase 
in disability during the veteran's active service.  However, 
the Board of Veterans' Appeals (Board) notes that the initial 
entrance examination report entry does not specify whether 
the moderate hydrocele was in the area of the right or left 
testicle, a May 1946 separation examination indicates a 
history of an "enlarged" right testicle over the period of 
1945 to 1946, and there are hospitalization records from May 
1946 that reflect that the veteran underwent a right 
hydrocelectomy on May 23, 1946, just two weeks after the 
veteran's discharge from active service.  In addition, VA 
treatment records from July 2003 reflect that the veteran 
currently has a large left hydrocele sac and right epididymal 
cyst, and that although the examiner believes the veteran 
will need surgery to correct the left hydrocele, because of 
the veteran's bad experience with the original hydrocele 
repair, the veteran was reluctant to consider surgery at this 
time.  Finally, the Board notes that the veteran asserts that 
his original injury to the groin area was sustained during a 
mortar attack during service, and 38 C.F.R. § 3.304(d) (2003) 
provides that satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.

Therefore, based on the above, the Board finds that the 
veteran should be afforded an appropriate VA examination to 
determine whether it is at least as likely as not that any 
current hydrocele or residual of any hydrocele was either 
incurred in combat service or preexisted service and 
underwent an increase in disability as a result of combat 
service.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) (VCAA), and its implementing 
regulations, court decisions, and VA 
directives is completed.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
hydrocele or residual of hydrocele.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should be requested to state 
whether it is at least as likely as not 
that any current hydrocele or residual of 
any hydrocele was either incurred in 
combat service or preexisted service and 
underwent an increase in disability as a 
result of combat service.

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




